943 So. 2d 1010 (2006)
James CASEN, Petitioner,
v.
James R. McDONOUGH, Florida Department of Corrections, Respondent.
No. 1D06-1216.
District Court of Appeal of Florida, First District.
December 13, 2006.
James Casen, pro se, Petitioner.
Rosa Carson, General Counsel, Department of Corrections; Charlie Crist, Attorney General, and Sean F. Callaghan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
James Casen seeks a writ of certiorari in order to review an order denying his petition for a writ of mandamus by which he challenged disciplinary action taken against him by the Department of Corrections. We deny certiorari relief as to the merits of the order entered below. However, the circuit court did err in placing a lien against Casen's inmate trust account since the proceeding below challenged, in part, the loss of gain time and, thus, the proceeding below was a collateral criminal proceeding for which Casen was not subject to an assessment of costs. See Terry v. McDonough, 935 So. 2d 81 (Fla. 1st DCA 2006); Cason v. Crosby, 892 So. 2d 536 (Fla. 1st DCA 2005).
Accordingly, we grant Casen's certiorari petition and quash that part of the order entered below imposing a lien, and we remand for reimbursement of any funds which may have been withdrawn to satisfy the lien.
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.